Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. 
         Applicant stated in Remarks, top of page 7, “Accordingly, one numerical value can be input by combination of the two inputs using the above two input areas.” However the claim limitation does not disclose inputting “one numerical value” using the two inputs.

        Applicant stated in Remarks, bottom of page 7, “However, these magnification keys 45 of Yoshimi are exclusively assigned to select one of fixed magnification factors, and thus cannot use for inputting numerical values.” However Examiner disagrees because Yoshimi discloses that the magnification keys are used for inputting numerical values. Inputting numerical value as claimed under broad reasonable interpretation reads on any method a user can use to input values on the screen. The fact that the numerical values for magnification keys are inputted by selecting one of the values does not mean that user is not inputting numerical values. Yoshimi discloses user inputting numerical value for magnification key as shown in Fig. 5 using selection method or using up/down method of Fig. 13 (paragraph 62).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20040119751 to Yoshimi in view of US Patent Application Publication Pub. No. US 20070252824 to Okada further in view of US Patent Application Publication Pub. No. US 20090064050 to Aono.


       Regarding claim 1, Yoshimi discloses an information processing device comprising (paragraph 32-33, 44, 54-55, 57; MFP 1b (information processing device)):
        a display that displays a numerical value inputter on an operation screen, the numerical value inputter containing an integer part for inputting integer value and a decimal part for inputting a decimal value (paragraph 44, 49; magnification key 45 combined with ten-key 44 is the numerical value inputter displayed by a display 14a (operation screen) on screen 31 (operation screen); ten-key 44 is used to input integer and key 45 is used to input decimal values such as 0.80, 0.71; see Fig. 5); and
        a numerical value inputting method controller that selects a numerical value inputting method of the decimal part of the numerical value inputter based on a physical display size of the numerical value inputter (paragraph 49; application key includes both the magnification key 45 (numerical value inputter) and paper size key 46; paragraph 47-48;  formula (I) requires that the sum of the width of size variable key Kv, width of basic key KB 44, width of application key (KA ) be < X wherein X is size of the operation screen 31; width of application key (KA ) is sum of width of magnification key 45 (numerical value inputter) and paper size key 46; formula I can be rewritten as KA < X – (KB + Kv ); KA is sum of width of magnification key 45  and width of paper size key 46; assume width of magnification key 45 is KAM and width of paper size key 46 KAP; therefore KA = KAM + KAP; therefore KAM < X – (KB + Kv + KAP) => KAM+KB < X – (Kv + KAP) (I’) ; when this equation (I’) is satisfied the total width of application keys, basic keys and size variable keys does not exceed the operation screen 31 width(X); paragraph 59-61; in step s307 when user adjust the size of size variable key, it checks whether the formula I’ which is equivalent to formula I is satisfied; formula I’ requires that => KAM+KB < X – (Kv + KAP)
which requires the value of KAM (physical display size of the magnification key 45) plus KB (size of basic key 44) to be less than the width of screen X minus (Kv + KAP); numerical inputter is combination of KAM (key 45) and KB (key 44); paragraph 33, 57, 59-62; if formula I’ is not satisfied in s307 because all the keys cannot be displayed, the CPU 11 (numerical value inputting method controller) selects to display the magnification key 45 (decimal part) in the scroll display mode as magnification key 48 shown in Fig. 13; in Fig. 13 the magnification is inputted by scrolling method in comparison to Fig. 11 which is inputted by selecting one of values displayed).

However Yoshimi does not disclose the numerical value inputter containing a fraction part for inputting a fraction value. However it is noted that there are a limited number of choices available to a person of ordinary skill in the art for inputting numerical values (either decimal value or fractional value). 
        Okada discloses the numerical value inputter containing a fraction part for inputting a fraction value (paragraph 56-58; Fig. 4 shows numerical inputter using up/down keys 22a4 22a5 that are used for inputting fractional values at 1/8 increment that can be input for the binding margin).
        When there is design need or market pressure to solve a problem and there are a finite number of identified predictable solutions one of ordinary skill in the art has good reason to pursue the known options. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yoshimi as taught by Okada to provide fractional value inputting method in place of using decimal part inputting since fractional values input is equivalent to decimal values and further the motivation to combine the references is to provide simplified inputting method using fractional number that requires less total operation in display screen having limited size (paragraph 5-6, 58, 90).

Yoshimi in view of Okada teach a numerical value inputting method controller that selects a numerical value inputting method of the fraction part of the numerical value inputter. However Yoshimi does not disclose wherein the numerical value inputting method controller that selects a numerical value inputting method based on a physical display size of the numerical value inputter relative to the operation screen.
       Aono discloses wherein the numerical value inputting method controller (paragraph 44; CPU 211 controller) that selects a numerical value inputting method based on a physical display size of the numerical value inputter relative to the operation screen (paragraph 54-58, 61; displayable range H defines size of portion of operation screen that is used for inputting settings; item 530p (numerical value inputter) used for inputting numerical scaling amount; paragraph 66-69; when number of selection items (size of the numerical value inputter) is increased such that it is longer than the displayable range H of the operation screen (relative to the operation screen), the controller selects inputting method for inputting scaling amount (numerical input) using scroll item 530s (inputting method); when number of selection items is within than the displayable range H of operation screen, the controller selects inputting method for inputting scaling amount (numerical input) without using scroll item).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yoshimi as taught by Aono to provide numerical value inputting controlling based on size of numerical inputter relative to the background screen.
        The motivation to combine the references is to increase the size of numerical inputter until the maximum screen height size before switching inputting method for the numerical inputter instead of switching inputting method based on size of numerical inputter relative to available space thereby resulting in more space being provided to the numerical inputter to display more option items (paragraph 62-68).



         Regarding claim 12, Yoshimi discloses a controlling method of an information processing device (paragraph 32-33, 44, 54-55, 57; MFP 1b (information processing device)), the controlling method comprising: 
        displaying a numerical value inputter containing an integer part for inputting integer value and a decimal part for inputting a decimal value (paragraph 44, 49; magnification key 45 combined with ten-key 44 is the numerical value inputter displayed by a display 14a (operation screen) on screen 31 (operation screen); ten-key 44 is used to input integer and key 45 is used to input decimal values such as 0.80, 0.71; see Fig. 5) and 
        controlling a numerical value inputting method, wherein the controlling selects the numerical value inputting method of the decimal part of the numerical value inputter 
based the physical display size of the numerical value inputter (paragraph 49; application key includes both the magnification key 45 (numerical value inputter) and paper size key 46; paragraph 47-48;  formula (I) requires that the sum of the width of size variable key Kv, width of basic key KB 44, width of application key (KA ) be < X wherein X is size of the operation screen 31; width of application key (KA ) is sum of width of magnification key 45 (numerical value inputter) and paper size key 46; formula I can be rewritten as KA < X – (KB + Kv ); KA is sum of width of magnification key 45  and width of paper size key 46; assume width of magnification key 45 is KAM and width of paper size key 46 KAP; therefore KA = KAM + KAP; therefore KAM < X – (KB + Kv + KAP) => KAM+KB < X – (Kv + KAP) (I’) ; when this equation (I’) is satisfied the total width of application keys, basic keys and size variable keys does not exceed the operation screen 31 width(X); paragraph 59-61; in step s307 when user adjust the size of size variable key, it checks whether the formula I’ which is equivalent to formula I is satisfied; formula I’ requires that => KAM+KB < X – (Kv + KAP)
which requires the value of KAM (physical display size of the magnification key 45) plus KB (size of basic key 44) to be less than the width of screen X minus (Kv + KAP); numerical inputter is combination of KAM (key 45) and KB (key 44); paragraph 33, 57, 59-62; if formula I’ is not satisfied in s307 because all the keys cannot be displayed, the CPU 11 (numerical value inputting method controller) selects to display the magnification key 45 (decimal part) in the scroll display mode as magnification key 48 shown in Fig. 13; in Fig. 13 the magnification is inputted by scrolling method in comparison to Fig. 11 which is inputted by selecting one of values displayed)

However Yoshimi does not disclose the numerical value inputter containing a fraction part for inputting a fraction value. However it is noted that there are a limited number of choices available to a person of ordinary skill in the art for inputting numerical values (either decimal value or fractional value). 
        Okada discloses the numerical value inputter containing a fraction part for inputting a fraction value (paragraph 56-58; Fig. 4 shows numerical inputter using up/down keys 22a4 22a5 that are used for inputting fractional values at 1/8 increment that can be input for the binding margin).
        When there is design need or market pressure to solve a problem and there are a finite number of identified predictable solutions one of ordinary skill in the art has good reason to pursue the known options. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yoshimi as taught by Okada to provide fractional value inputting method in place of using decimal part inputting since fractional values input is equivalent to decimal values and further the motivation to combine the references is to provide simplified inputting method using fractional number that requires less total operation in display screen having limited size (paragraph 5-6, 58, 90).


Yoshimi in view of Okada teach a numerical value inputting method controller that selects a numerical value inputting method of the fraction part of the numerical value inputter. However Yoshimi does not disclose obtaining a physical display size of the numerical value inputter relative to the operation screen, wherein the controlling selects the numerical value inputting method of the numerical value inputter based on the obtained display size.
       Aono discloses obtaining a physical display size of the numerical value inputter relative to the operation screen, wherein the controlling selects the numerical value inputting method of the numerical value inputter based on the obtained display size (paragraph 54-58, 61; displayable range H defines size of portion of operation screen that is used for inputting settings; item 530p (numerical value inputter) used for inputting numerical scaling amount; paragraph 66-69; when obtained number of selection items (size of the numerical value inputter) is increased such that it is longer than the displayable range H of the operation screen (relative to the operation screen), the controller selects inputting method for inputting scaling amount (numerical input) using scroll item 530s (inputting method); when number of selection items is within than the displayable range H of operation screen, the controller selects inputting method for inputting scaling amount (numerical input) without using scroll item).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yoshimi as taught by Aono to provide numerical value inputting controlling based on size of numerical inputter relative to the background screen.
        The motivation to combine the references is to increase the size of numerical inputter until the maximum screen height size before switching inputting method for the numerical inputter instead of switching inputting method based on size of numerical inputter relative to available space thereby resulting in more space being provided to the numerical inputter to display more option items (paragraph 62-68).


Claim(s) 2, 4, 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20040119751 to Yoshimi in view of US Patent Application Publication Pub. No. US 20070252824 to Okada further in view of US Patent Application Publication Pub. No. US 20090064050 to Aono further in view of US Patent Application Publication Pub. No. US 20170068448 to Ghassabian.
           Regarding claim 2, Yoshimi in view of Okada that teaches to use fraction input discloses the information processing device according to claim 1,  the numerical value inputting method controller selects the numerical value inputting method of the fraction part of the numerical value inputter according to a size at which the numerical value inputter is displayable on the operation screen (paragraph 33, 47-49, 57, 59-62; formula I’ (see claim 1) requires that KAM +KB< X – (Kv + KAP) which requires the value of KAM + KB(physical display size of the magnification key 45 and key 44 (numerical value inputter)) to be less than relative to the width of screen X minus (Kv + KAP); if KAM+KB (a size at which the numerical value inputter is displayable)  is greater than X – (Kv + KAP) then all the keys cannot be displayed, and the CPU 11 (numerical value inputting method controller) selects to display the magnification key 45 (fractional part) in the scroll display mode as magnification key 48 shown in Fig. 13; in Fig. 13 the magnification is inputted by scrolling method in comparison to Fig. 11 which is inputted by selecting one of values displayed).
However Yoshimi in view of Okada does not disclose wherein in a case of applying the information processing device to various devices having operation screens with display sizes different from each other, selecting the value inputting method of the value inputter according to a size at which the value inputter is displayable on the operation screen.



         Ghassabian discloses wherein in a case of applying the information processing device to various devices having operation screens with display sizes different from each other, selecting the value inputting method of the value inputter according to a size at which the value inputter is displayable on the operation screen (paragraph 4, 308, 462, 467, 483; data entry can be applied for various devices from small screen of smartwatch and large screen of smartphone; paragraph 267; Fig. 415A shows data entry (value inputting method) for large screen size of smartphone wherein the whole keyboard is displayable on screen; paragraph 473-474, 478; for small screen size of smartwatch data entry input method is displaying partial keyboard and using gliding to see the rest of keyboard).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yoshimi in view of Okada further in view of Aono as taught by Ghassabian to provide different inputting method based on size of different screens.
        The motivation to combine the references is to provide inputting method such as keyboard that can be minimized by user action when not in use so as to maximize the amount of display screen available for small screen size device (paragraph 5, 524-526, 528).




           Regarding claim 4, Yoshimi discloses the information processing device according to claim 1, wherein the numerical value inputting method controller selects the numerical value inputting method of the decimal part of the numerical value inputter based on a space of the operation screen available for display of the numerical value inputter (paragraph 33, 47-49, 57, 59-62; formula I’ (see claim 1) requires that KAM < X – (KB + Kv + KAP) which requires the value of KAM+KB (physical display size of the magnification key 45 plus key 44 (numerical value inputter)) to be less than relative to the width of screen X minus (Kv + KAP); if KAM+KB (a space of the operation screen available for display of the numerical value inputter) is greater than X – (Kv + KAP) then all the keys cannot be displayed, and the CPU 11 (numerical value inputting method controller) selects to display the magnification key 45 (decimal part of numerical value inputter) in the scroll display mode as magnification key 48 shown in Fig. 13; in Fig. 13 the magnification is inputted by scrolling method in comparison to Fig. 11 which is inputted by selecting one of values displayed). Further Okada discloses fraction part (paragraph 56-58; Fig. 4 shows numerical inputter using up/down keys 22a4 22a5 that are used for inputting fractional values at 1/8 increment that can be input for the binding margin).


           Regarding claim 7, Yoshimi discloses the information processing device according to claim 1, wherein the numerical value inputting method controller selects the numerical value inputting method of the decimal part of the numerical value inputter (paragraph 47-49;  formula I’ requires that => KAM+KB < X – (Kv + KAP)
which requires the value of KAM (physical display size of the magnification key 45) plus KB (size of basic key 44) to be less than the width of screen X minus (Kv + KAP); numerical inputter is combination of KAM (key 45) and KB (key 44); paragraph 33, 57, 59-62; if formula I’ is not satisfied in s307 because all the keys cannot be displayed, the CPU 11 (numerical value inputting method controller) selects to display the magnification key 45 (decimal part) in the scroll display mode as magnification key 48 shown in Fig. 13; in Fig. 13 the magnification is inputted by scrolling method in comparison to Fig. 11 which is inputted by selecting one of values displayed) and Okada discloses fractional part for numerical value inputter (paragraph 56-58; Fig. 4 shows numerical inputter using up/down keys 22a4 22a5 that are used for inputting fractional option values at 1/8 increment that can be input for the binding margin). 
Further Aono discloses wherein the numerical value inputting method controller selects the numerical value inputting method according to the physical display size of the operation screen and the number of options (paragraph 54-55, 57-58, 61; displayable range H defines physical display size of portion of operation screen that is used for inputting settings; paragraph 66-69; when number of selection items is increased such that it is longer than the displayable range H, the controller selects inputting method for inputting scaling amount (numerical input) using scroll item 530s; when number of selection items is within than the displayable range H, the controller selects inputting method for inputting scaling amount (numerical input) without using scroll item).



           Regarding claim 13, Yoshimi discloses the information processing device according to claim 1, wherein the integer value is input by 10-key, and the decimal value is selected from options (paragraph 44, 49; ten-key 44 for inputting integer; paragraph 44, 49; see Fig. 5;  magnification key 45 for inputting decimal values 0.80, … from options listed in Fig. 5). Further Okada discloses fractional value selected from options (paragraph 56-58; Fig. 4 shows numerical inputter using up/down keys 22a4 22a5 that are used for inputting fractional option values at 1/8 increment that can be input for the binding margin). 




Claim(s) 3 s/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20040119751 to Yoshimi in view of US Patent Application Publication Pub. No. US 20070252824 to Okada further in view of US Patent Application Publication Pub. No. US 20090064050 to Aono further in view of US Patent No. 7117450 to Chaudhri.
           Regarding claim 3, Okada discloses the information processing device according to claim 1, selecting fractional value (paragraph 56-58; Fig. 4 shows numerical inputter using up/down keys 22a4 22a5 that are used for inputting fractional values at 1/8 increment that can be input for the binding margin).
However Okada does not disclose wherein the numerical value inputting method is selected from a first method that selects the value by a slider and a second method that selects the value by a select box, and the numerical value inputting method controller selects the first method when a height (Hs) of an area available for display is greater than or equal to a height required for displaying the numerical value inputter that uses the first method, while selects the second method when the available area height (Hs) is less than the required height.
        Chaudhri discloses wherein the numerical value inputting method is selected from a first method that selects the value by a slider and a second method that selects the value by a select box (column 1, lines 35-55; column 5, lines 4-45; Fig. 6 shows slider 603 (First method) for selecting numerical value; Fig. 7 shows combo box 754 (second method) for selecting numerical value),
and the numerical value inputting method controller selects the first method when a height (Hs) of an area available for display is greater than or equal to a height required for displaying the numerical value inputter that uses the first method, while selects the second method when the available area height (Hs) is less than the required height (column 1, lines 35-55; column 5, lines 4-45; the height of window 600 (Hs) is greater than the predetermined value (height required to display the slider (numerical inputter)), the slider method is used for displaying numerical inputter 603; when the height of window 600 (Hs) is less than the predetermined value (height required to display the slider (numerical inputter)), the combo box method (select box) is used for displaying numerical inputter 754 as shown in Fig. 7).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yoshimi in view of Okada in view of Aono as taught by Chaudhri to provide numerical inputting method control based on available size in the height direction.
        The motivation to combine the references is to provide switching to a select box option for inputting that uses less display space when the reduced available space is not effective for displaying a slider based inputting method (column 5, lines 18-45).



Claim(s) 5-6 s/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20040119751 to Yoshimi in view of US Patent Application Publication Pub. No. US 20070252824 to Okada further in view of US Patent Application Publication Pub. No. US 20090064050 to Aono further in view of US Patent Application Publication Pub. No. US 20050278653 to Scholz.

           Regarding claim 5, Yoshimi discloses the information processing device according to claim 1, further comprising a storage that stores an input item, a display position of the numerical value inputter, and the numerical value inputting method of the decimal part of the numerical value inputter, in association with each other (paragraph 39, 41, 43, 56, 61, 62; “initial screen control information” is stored in ROM; “initial screen control information” includes  key image group which specifies if paper size key input or magnification input (input item); “initial screen control information” includes status information that includes display position of key image of magnification key (decimal part of numerical inputter); “initial screen control information” includes  constitutional key image information that includes whether to display all key image or use scroll method (numerical input method)). 
However Yoshimi does not disclose wherein, when the input item is selected, the numerical value inputting method controller displays, at the display position, the numerical value inputter that corresponds to the numerical value inputting method.
       Scholz discloses wherein, when the input item is selected, the numerical value inputting method controller displays, at the display position, the numerical value inputter that corresponds to the numerical value inputting method (paragraph 42, 44-45, 48; when user selects input 170 to input Personnel Area (numerical input), a popup 175 is displayed at the position below the input item 165; popup 175 displays numerical inputter in input method of checking one of boxes including using scrolling method; when input item 140 is selected drop-down inputting method is displayed at position below input item 140).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yoshimi in view of Okada further in view of Aono as taught by Scholz to provide display of inputting method for inputting numerical value when the user starts to enter the value in a field.
        The motivation to combine the references is to provide option for user to input directly the numerical value in the field or in case the user does not know the available numerical value to provide a button that allows for display of a select box from which user can select available options values for the numerical value (paragraph 44).










           Regarding claim 6, Yoshimi discloses the information processing device according to claim 1, the numerical value inputting method controller selects the numerical value inputting method of the decimal part of the numerical value inputter (paragraph 47-49;  formula I’ requires that => KAM+KB < X – (Kv + KAP)
which requires the value of KAM (physical display size of the magnification key 45) plus KB (size of basic key 44) to be less than the width of screen X minus (Kv + KAP); numerical inputter is combination of KAM (key 45) and KB (key 44); paragraph 33, 57, 59-62; if formula I’ is not satisfied in s307 because all the keys cannot be displayed, the CPU 11 (numerical value inputting method controller) selects to display the magnification key 45 (decimal part) in the scroll display mode as magnification key 48 shown in Fig. 13; in Fig. 13 the magnification is inputted by scrolling method in comparison to Fig. 11 which is inputted by selecting one of values displayed) and Okada discloses option of the fractional value that can be input to the numerical value inputter and fractional part for numerical value inputter (paragraph 56-58; Fig. 4 shows numerical inputter using up/down keys 22a4 22a5 that are used for inputting fractional option values at 1/8 increment that can be input for the binding margin).

However Yoshimi in view of Okada does not disclose wherein when an option of the value that can be input to the numerical value inputter is limited, the numerical value inputting method controller selects the numerical value inputting method of the numerical value inputter according to the number of options.
        Scholz discloses wherein when an option of the value that can be input to the numerical value inputter is limited, the numerical value inputting method controller selects the numerical value inputting method of the numerical value inputter according to the number of options (paragraph 3, 33, 42, 44-46, 54-55, 59-61; in Fig. 2E, the number of option for selecting personnel area 160 is limited to how many locations that a company has; input field 165 is used to input numerical value of personnel area; when number of options N for selecting personnel area is less than T1 it displays the numerical inputter using DDLB method (drop down) and if greater than T1 it displays using IFWAPW (pop-up)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yoshimi in view of Okada further in view of Aono as taught by Scholz to provide controlling numerical inputting method based on number of options.
        The motivation to combine the references is to provide appropriate numerical value inputting method based on number of options such that for small number of options radio button type is displayed since it does not use up a lot of display space and switching to combo/select box type inputting when there are a lot of values to select from to avoid exceeding the size of the screen (paragraph 39-44).


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20040119751 to Yoshimi in view of US Patent Application Publication Pub. No. US 20070252824 to Okada further in view of US Patent Application Publication Pub. No. US 20090064050 to Aono further in view of US Patent Application Publication Pub. No. US 20050210062 to Ordille.
           Regarding claim 8, Yoshimi discloses the information processing device according to claim 7, numerical value inputting method (paragraph 33, 57, 59-62; if formula I’ is not satisfied in s307 because all the keys cannot be displayed, the CPU 11 (numerical value inputting method controller) selects to display the magnification key 45 (decimal part) in the scroll display mode as magnification key 48 shown in Fig. 13; in Fig. 13 the magnification is inputted by scrolling method in comparison to Fig. 11 which is inputted by selecting one of values displayed) and Okada discloses selecting of fractional value (paragraph 56-58; Fig. 4 shows numerical inputter using up/down keys 22a4 22a5 that are used for inputting fractional option values at 1/8 increment that can be input for the binding margin).

However Yoshimi in view of Okada does not disclose wherein the value inputting method is selected from a first method that selects the value by a slider and a second method that selects the value by a select box, and the value inputting method controller selects the first method when the number of the options is less than or equal to a predefined threshold, while selects the second method when the number of the options is greater than the predefined threshold.
        Ordille discloses wherein the value inputting method is selected from a first method that selects the value by a slider and a second method that selects the value by a select box (paragraph 99, 172; scroll method (slider) used for fields 2750/2760 is (first method); using search button 2710, a list of selectable phone numbers are displayed as user enters prefix to provide select box for the field 2720 as second method), and the value inputting method controller selects the first method when the number of the options is less than or equal to a predefined threshold, while selects the second method when the number of the options is greater than the predefined threshold (paragraph 99, 172; scroll method (slider) used for fields 2750/2760 is (first method) when number of values is smaller than large set (threshold); using search button 2710, a list of selectable phone numbers are displayed as user enters prefix to provide select box for the field 2720 as second method when number of values is greater or equal to large set (threshold)).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yoshimi in view of Okada further in view of Aono as taught by Ordille to provide selection of numerical value inputting method based on number of selectable option values.
        The motivation to combine the references is to provide optional select box type inputting method when the number of option values is very large wherein select box values are available based on initial inputted values that are used to narrow down options and wherein when number of options is smaller to use slider/scrolling type which is effective in listing limited number of options (paragraph 99, 172).



         Regarding claim 9, Yoshimi discloses numerical value inputting method (paragraph 49; application key includes both the magnification key 45 (numerical value inputter)).  Aono discloses the information processing device according to claim 8, wherein a different value is defined for the threshold based on the physical display size of the value inputter (paragraph 111; distance L defines the physical size of value inputting unit 530p; paragraph 59-68; in Fig. 5 inputter 530 reaches size of L having 5 values; in Fig. 7 it switches to different input method using scrolls when number of option values is 7 (max); however if the distance L’ (size of inputter) is larger by size of one value it will reach the new L’ distance when there are 6 option values and it will reach the max height H at 8 values which means that it will switch to the scroll method at a higher threshold (different) of 8 value).




Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080195405 to Lopez.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

07/26/2022